Citation Nr: 1614440	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a whiplash injury to the neck and shoulders.

3.  Entitlement to an initial increased evaluation for degenerative arthritis of the lumbar spine in excess of 10 percent prior to August 28, 2009, and in excess of 20 percent on and after August 28, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Air Force and the United States Air Force Reserve.  She had active duty service from August 1981 to August 1985, October 2001 to September 2002, and February 2003 to February 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The May 2008 rating decision granted entitlement to service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent disability rating effective from October 31, 2007.  In a January 2013 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability rating to 20 percent effective from August 28, 2009.  Because the RO did not assign the maximum disability rating possible, the Veteran's appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2015 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  During this hearing, the Veteran submitted additional evidence in the form of a December 2015 VA treatment record as well as a waiver of the RO's initial consideration of this evidence.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claim for degenerative arthritis of the lumbar spine, remand is necessary to obtain an updated VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran's degenerative arthritis of the lumbar spine was last evaluated in August 2009, over six years ago.  During the December 2015 Board hearing, the Veteran testified that her disability had worsened since the time of this examination.  See December 2015 Board Hearing Transcript (Tr.), Page 13.  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's degenerative arthritis of the lumbar spine.

Regarding the Veteran's service connection claim for bilateral hearing loss, the record shows that the Veteran was provided with a VA examination in connection with her claim in May 2008.  The findings from this examination show that the Veteran's hearing loss did not meet the criteria for a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015).  As such, the examiner did not provide an opinion concerning etiology.  However, audiometric findings from February 22, 2008 met the standards for bilateral hearing loss under 38 C.F.R. § 3.385.  Entitlement to service connection can be granted if the Veteran suffers from a disability at any point during the claims or appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, the Veteran contended during the December 2015 Board hearing that her hearing loss had worsened since this examination.  See Tr., Page 3.  Therefore, the claim must be remanded to provide the Veteran with a new VA examination.  38 C.F.R. § 3.159(c).

Regarding the Veteran's claim for residuals of a whiplash injury to the neck and shoulders, remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The record suggests that the Veteran has a current diagnosis of degeneration of the cervical intervertebral disc.  See March 2009 Military Personnel Record.  The Veteran testified that her current symptoms resulted from a whiplash injury that occurred in 1988 or 1989.  See Tr., Page 8.  A March 2010 service treatment record stated that the Veteran likely had cervical spondylosis; and an April 2010 Medical Board Report documented that the Veteran had cervicalgia, probably due to spondylosis, that existed prior to service and was permanently aggravated by service.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.

The Board also notes that it is unclear from the record whether the reported whiplash injury occurred when the Veteran was serving on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  As the Veteran's assertions specifically encompass reserve duty, verification of all periods of ACDUTRA and/or INACDUTRA must be accomplished.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2009 letter, Dr. W stated that the Veteran had not been able to work, in part due to her lumbar spine myofascial pain.  Dr. W opined that the Veteran would have significant difficulty with even sedentary tasks.  Accordingly, a TDIU claim is reasonably raised by the record and the RO should develop a claim for TDIU.  The TDIU issue is also inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated subsequent to the readjudication of the claim on appeal.

In addition, the most recent records from the South Texas Veterans Health Care System are from April 2012.  In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all periods of active duty service, ACDUTRA, and INACDUTRA for the Veteran's reserve service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist of that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified ant this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  The AOJ must place a memorandum in the file delineating all periods of duty, to include active duty, ACDUTRA, and INACDUTRA.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the South Texas Veterans Health Care System dated since April 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records from the San Antonio Military Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.316 and Rice v. Shinseki, 22 Vet. App. 447 (2009).

5.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected degenerative arthritis of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.
It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner must provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she must also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner must further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

6.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current bilateral hearing loss, to include any hearing loss during the appellate period.

For any diagnosed hearing loss, the examiner must provide the following opinions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to, or had its onset during, the Veteran's periods of active duty service or any verified periods of ACDUTRA?

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is consistent with acoustic trauma that occurred during the Veteran's periods of active duty, ACDUTRA, and/or INACDUTRA?

If the examiner determines that it any diagnosed hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

Regardless of the conclusion reached, the examiner must address the following:  (1) the findings of the February 22, 2008 audiogram contained within the service treatment record marked "Hearing Conservation Data;" (2) the February 22, 2008 service treatment record entitled "Hearing Conservation Disposition" that stated that the Veteran received a referral due to a positive standard threshold shift (STS); (3) the 2003 VA examination; and (4) the Veteran's service treatment records; and (5) the Veteran's lay statements.

7.  After the preceding development is completed, provide the Veteran with a VA examination to determine the nature and etiology of any current residuals of a whiplash injury to the neck and shoulders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.

The examiner must obtain a full history from the Veteran.  The Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must first clearly identify all current residuals of a whiplash injury to the neck and shoulders.  

For each current residual of a whiplash injury to the neck and shoulders, the examiner must provide the following opinions:  

a) Regarding the period of active duty service from August 1981 to August 1985, is it at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to service?

b) For any verified period of ACDUTRA or INACDUTRA identified in the AOJ memorandum, is it at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or aggravated during one of these periods?

c) Regarding the period of active duty service from October 2001 to September 2002, did the disorder clearly and unmistakably preexist this period of service?

If so, was such disorder clearly and unmistakably not aggravated by this period of active service?  

If not, is it at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to this period of active service?

d)  Regarding the period of active duty service from February 2003 to February 2004, did the disorder clearly and unmistakably preexist this period of service?

If so, was such disorder clearly and unmistakably not aggravated by this period of active service?  

If not, is it at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to this period of active service?

In providing an opinion, the examiner must address the following:  (1) the Veteran's testimony from the December 2015 Board hearing that she experienced a whiplash injury that occurred in 1988 or 1989; (2) the Veteran's statement in the March 1989 Report of Medical History that she had been treated by a chiropractor for whiplash on December 28, 1988; (3) the Veteran's testimony from the December 2015 Board hearing that the injury occurred after an argument when her hair was grabbed, her head was yanked, and her head was hit against a wall; (4) the Veteran's testimony from the December 2015 Board hearing that she had to wear a neck brace for a long time after the injury, and she could not work for a while; (5) the October 1993 record from Gonzaba Medical Group noting an assessment of cervical myofascitis and stating that Veteran suffered a whiplash injury several years ago; (6) the August 1995 treatment record from Gonzaba Medical Group noting an assessment of severe cervical strain/spasm and stating that the Veteran had experienced intermittent neck problems since a whiplash injury that occurred six years ago; (7) the April 2010 Medical Board Report's finding that the Veteran had cervicalgia, probably due to spondylosis, that existed prior to service (EPTS) and was permanently aggravated by service; (8) the March 2010 service treatment record that noted the Veteran's report that she experienced neck pain after sustaining a whiplash injury when her hair was pulled; and (9) the remarks from the June 2010 Findings and Recommended Disposition of USAF Physical Evaluation Board that the Veteran was suffering from cervical spondylosis, and she complained of neck and back pain after a whiplash injury when her hair was pulled seven years ago.

8.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




